Title: John Barnes to Thomas Jefferson, 16 June 1814
From: Barnes, John
To: Jefferson, Thomas


          My Dear Sir—  George Town Coa 16h June 1814.
          That you may form a pretty Correct idea of the prospect I had in View in effecting a Sale of the 20 shares Penna Bank stock I inclose for yr Perusal Mr Taylors last letter recd 26th Ulto a few days prior to my departure for Philada where I arrived the 1st Instant,
          fortunately there were no Penna B. S. at market, I proposed to Mr Taylor to offer the 2 Shares Certificate a 140 ⅌ Ct merely to feel the pulse of the buyer,—if any—and though not expecting—an offer for 3 Shares (not Acceptd) a 138—was at least rising the Market from 135 & 136—2 a 3 ⅌ Ct—Another most fortunate offer from an Executr for some Orphan Children—purchased 12 shares at same rate, but would not exceed that advance—the Remaining Six—Continued on hand without any Chance of Rising but the Contrary—the former
			 offer for 3. was Accepted, and the remaining 3 went to two diffr purchasers at same price—and finally closed the whole—much to my satisfaction I then opened an
			 Acct with the Bank and closed it.—taken the Cashr draft for Balance on the Cashr for the Bank of Columbia in Order to make good my paymts to the Loan of $10,000 as well for the purchase of a Bill of Exchange—to Remit the good Genl—the mode of purchase & Conveyance most eligible—Mr Nourse has Recommended—is, for you to address the firm of
			 MesssBarings Bankers in London—who has great Concern with the Bankers at Paris—(in which 1st & 2d)—I can put under Cover—each of which Mr Nourse has promised to convey to them thro the Treasury Departmt to Messs Barings—with whom he Corresponds so that any further Application to either the Secty of State, or Treasury will be Unnecessary.
          I arrived late last Eveng the excessive & continual Rains—for 15 days passed has so gutted & flooded the Roads that they are almost impassable—many Carriages stuck fast, and others Broken down—but tho many difficulties Occured—the Carriages which fell to my lot escaped—tho somewhat detained—instead of arriving as Usual at 3 or 4 in the afternoon I was perfectly satisfied, on my Arrival—without any material Accidt between 9 & 10—for further particulars of no immediate moment, I ask leave—to defer for the present—not being Honored with any of your favors since I left George Town—your order for the 6 Mos dividend due 1st Jany—will be Acceptable—
          with perfect Esteem—and most Respectful Complmts to the good families—
          I am Dear Sir—Your O Very Obedt servantJohn Barnes,
        